Case 2:12-cr-00186-GZS Document 97 Filed 03/31/21 Page 1 of 5                   PageID #: 685




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

 UNITED STATES OF AMERICA                     )
                                              )
                                              )
 v.                                           )
                                              ) Docket no. 2:12-cr-00186-GZS
 CASEY JAMES FURY,                            )
                                              )
                                              )
                       Defendant.             )
                                              )


ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                   (COMPASSIONATE RELEASE)


       Before the Court is Defendant’s Motion to Renew Application for Compassionate Release

(ECF No. 85). On January 28, 2021, the Court issued an Order to Show Cause (ECF No. 89)

regarding the Motion. The Court considers Defendant’s most recent filing, his pro se Motion for

Reconsideration, to Expand the Record & Provide New Information (ECF No. 96), as part of his

response to the Order to Show Cause. Having reviewed this Motion, along with all of the other

filings received in responses to the Order to Show Cause (ECF Nos. 90-95) and the entire docket,

the Court DENIES Defendant’s pending Motions (ECF Nos. 85 & 96).

       I.     LEGAL STANDARD

       A defendant seeking a sentence reduction under 18 U.S.C. § 3582(c)(1)(A) must prove that

he has exhausted available administrative remedies and that there are “extraordinary and

compelling” reasons that presently warrant a reduction in his sentence.          See 18 U.S.C.

§ 3582(c)(1)(A)(i). In considering what qualifies as extraordinary and compelling, this Court has
Case 2:12-cr-00186-GZS Document 97 Filed 03/31/21 Page 2 of 5                                   PageID #: 686




generally looked to U.S.S.G. § 1B1.13 & Application Note 1. 1 Beyond those Guideline definitions

of extraordinary and compelling reasons, the Court acknowledges that at least five circuits have

now held that U.S.S.G. § 1B1.13 should not be viewed as limiting the reasons that the Court might

consider extraordinary and compelling when a defendant brings a motion under 18 U.S.C.

§ 3582(c)(1)(A). See United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020); United States

v. Jones, 980 F.3d 1098, 1110 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180 (7th

Cir. 2020); United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020); United States v. McGee, -

-- F.3d ---, 2021 WL 1168980, at *12 (10th Cir. March 29, 2021). It is not clear whether the First

Circuit will adopt this approach, although it has affirmed a compassionate release denial from the

District of Maine while noting with apparent approval that “the district court did consider other

relevant circumstances not specifically enumerated in the guidelines en route to denying relief.”

United States v. Fox, No. 19-1785 (1st Cir. July 23, 2020), aff’g No. 2:14-cr-00003-DBH, 2019

WL 3046086 (D. Me. July 11, 2019). Given this backdrop, the Court reviews the entire record to

consider whether a defendant presents any extraordinary and compelling reasons for a sentence

reduction.

        If the Court finds a defendant has established extraordinary and compelling reasons to

reduce his sentence, the Court must next consider any applicable factors found in 18 U.S.C.

§ 3553(a). See, e.g., United States v. Almeida, No. 2:11-cr-00127-DBH, 2021 WL 22332, at *2

(D. Me. Jan. 4, 2021) (denying compassionate release based on § 3553(a) factors after finding that

defendant’s medical conditions qualified as extraordinary and compelling in light of the

coronavirus pandemic). Critically, in exercising its discretion to grant any sentence reduction, the


1
 See, e.g., United States v. Estrella, No. 2:15-cr-00032-GZS, 2019 WL 6689897 (D. Me. Dec. 6, 2019) (denying
motion for compassionate release). The Court notes that based on a renewed, pandemic-related motion for
compassionate release, Estrella was granted compassionate release. See United States v. Estrella, No. 2:15-cr-00032-
GZS (D. Me. June 16, 2020).


                                                         2
Case 2:12-cr-00186-GZS Document 97 Filed 03/31/21 Page 3 of 5                      PageID #: 687




Court also considers “the need . . . to protect the public from further crimes of the defendant.” 18

U.S.C. § 3553(a)(2)(C); ); see also U.S.S.G. § 1B1.13(2) (requiring a court determination that “the

defendant is not a danger to the safety of any other person or to the community”).



           II.      DISCUSSION

           Defendant Casey James Fury, now 33 years of age, has served approximately 50 percent

of his 205-month sentence. He has an estimated release date of August 19, 2027. He is currently

categorized as a Physical Care Level 2/Mental Health Care Level 1 by BOP.

           Fury is serving his sentence at Fort Dix FCI, which has most recently reported 15 inmates

and 42 staff as positive for COVID-19. 2 All told, there has been 2 reported deaths due to COVID-

19 at this facility. 1,817 inmates and 47 staff members are listed as recovered from COVID-19

infections. To date, Fort Dix FCI has fully vaccinated 184 staff members and 159 inmates. Given

these numbers, the Court understands the concerns Defendant documents in his most recent filing

(ECF No. 96), in which he proffers that Fort Dix has seen COVID-19 re-infections in its most

recent outbreaks. See ECF No. 96, PageID #s 678-80.

           The Court acknowledges that the ongoing pandemic is an extraordinary event for our entire

country and has been especially challenging for the Bureau of Prisons. However, it is against this

backdrop that Defendant must show individualized extraordinary and compelling reasons why he

should not be required to serve the remainder of his sentence. Here, Defendant relies on his mental

health issues, which pre-date his incarceration and are ongoing, as explained in his filings.

Undoubtedly, his struggles with panic attacks and anxiety complicate his daily life as a BOP inmate

during a pandemic. Nonetheless, Defendant has not shown that he has any serious medical



2
    See https://www.bop.gov/coronavirus/ (last visited 3/30/2021).


                                                           3
Case 2:12-cr-00186-GZS Document 97 Filed 03/31/21 Page 4 of 5                        PageID #: 688




conditions that place him at materially greater risk for serious illness from COVID-19, nor has he

shown that his mental health challenges make him incapable of self-care while he remains detained

at his current facility.

           The record compiled by Defendant in support of his request for compassionate release also

includes commendable examples of his work while incarcerated, as well as seven letters 3 from

family and friends offering support for him upon his release. While the Court commends

Defendant on his work ethic and support network, the statute does not contemplate sentence

reductions for commendable reasons. Rather, the statute requires extraordinary and compelling

reasons, and Defendant’s proffered reasons do not rise to this level.

           Even assuming the Court were to find extraordinary and compelling reasons on the present

record, the Court also must consider any applicable factors found in 18 U.S.C. § 3553(a).

Critically, in exercising its discretion to grant any sentence reduction, the Court also considers “the

need . . . to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C);

see also U.S.S.G. § 1B1.13(2) (requiring a determination that “the defendant is not a danger to the

safety of any other person or the community”). Here, Defendant has multiple disciplinary reports

from his time in custody. He has also acknowledged use of heroin while serving his sentence.

While Defendant states he has struggled to obtain quality mental health care while incarcerated, it

is apparent to the Court that a more defined release plan that includes mental health treatment is

necessary in order for Fury to successfully complete his five year term of supervised release. In

short, based on the available record, the Court cannot conclude that Defendant would not pose a

danger to the community if he were immediately released. Therefore, the Court concludes that the




3
    See ECF Nos. 90, 91, 91-2, 91-4, 93, 94 & 94-2.


                                                      4
Case 2:12-cr-00186-GZS Document 97 Filed 03/31/21 Page 5 of 5                      PageID #: 689




§ 3553(a) factors presently weigh in favor of not modifying Defendant’s sentence to allow for his

immediate release.

       Based on the Court’s failure to find extraordinary and compelling circumstances, as well

as the Court’s consideration of the applicable § 3553(a) factors, Defendant’s pending Motions

(ECF Nos. 85 & 96) are hereby DENIED.

       SO ORDERED.

                                                    /s/ George Z. Singal
                                                    United States District Judge

Dated this 31st day of March, 2021.




                                               5
